Citation Nr: 1536526	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  07-39 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a higher initial evaluation for bowel dysfunction, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

K. Kordich, Senior Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which in pertinent part granted service connection for bowel incontinence and assigned an initial 30 percent evaluation effective from September 14, 2004; continued a prior denial of service connection for a head injury; and continued a prior denial of service connection for posttraumatic stress disorder (PTSD).  The appeal also arises from a February 2009 RO decision that denied entitlement to a TDIU.

The Veteran and his wife testified before the undersigned Veterans Law Judge at an October 2010 Travel Board hearing conducted at the RO.  A transcript of that hearing is contained in the claims file.

During the October 2010 hearing, the Veteran withdrew from appeal the issues of entitlement to a rating in excess of 60 percent for urinary bladder dysfunction, a compensable rating for erectile dysfunction, and service connection for strokes, including as secondary to head injury.  See 38 C.F.R. § 20.204(b) (2014).

In a February 2012 decision, the Board reopened the claims for entitlement to service connection for a head injury and a psychiatric disorder (to include PTSD), and remanded this case to the RO via the Appeals Management Center for further development; it has now been returned to the Board.  The Board finds that the February 2012 remand instructions were substantially complied with. 

During the pendency of this appeal, in a February 2013 rating decision, the RO granted service connection for depressive disorder, not otherwise specified, and service connection for probable dementia with Lewy Bodies (DLB), (initially claimed as service connection for a head injury).  These issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997). 

All documents on the Virtual VA paperless claims system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.


FINDINGS OF FACT

1.  The Veteran's bowel dysfunction has not been manifested by extensive leakage with frequent involuntary bowel movements, complete loss of bowel control, or "severe" symptoms, including anemia or hematemesis.

2.  From January 7, 2013, the combined rating for the Veteran's service-connected disabilities was at least 70 percent; the Veteran's service-connected disabilities are of such nature and severity as to preclude him from securing or maintaining gainful employment for this period of time.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for bowel dysfunction are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.14, 4.114, Diagnostic Code 7332 (2014).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, as regards the claims herein decided on appeal.  The Veteran must not assume that the Board has overlooked any pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Id. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

Once, however, service connection has been granted, that claim has been substantiated, and further VCAA notice is not required as to the appeal of the initial rating. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. 

In this appeal, in a May 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection for bowel incontinence (now noted as bowel dysfunction) as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The January 2007 rating decision represented the initial adjudication of the pertinent claim after issuance of the letter.  Hence, the May 2006 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.  The January 2007 rating decision granted service connection for bowel incontinence and assigned a 30 percent disability evaluation effective September 14, 2004.

The Board is aware of the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  However, the holding in Vazquez-Flores does not apply to the present case, as this matter concerns an appeal from an initial rating decision.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely notice of disagreement with respect to the initial rating or effective date assigned following the grant of service connection.  VA has met any notice or assistance obligations under those provisions.

As to the TDIU issue, the record reflects that the Veteran was provided with a VA Form 21-8940, which he returned to the VA in March 2005.  The Form 21-8940 made clear that a TDIU required an assessment of the impact of service-connected disabilities on employment; the application includes a part where an applicant certifies that because of his service-connected disabilities, he is unable to secure or follow any substantially gainful employment.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  The record also reflects that the Veteran has made argument concerning his employability, demonstrating actual knowledge of the information and evidence necessary to substantiate his claim.  In addition, the RO provided the Veteran with a pre-rating letter in April 2005 explaining what information and evidence was needed to substantiate the claim for a TDIU, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The Board finds he has received appropriate notice as to the TDIU matter, and that he is actually aware of the information and evidence necessary to substantiate that claim.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of June 2006, December 2008, and December 2012 examinations.  The Board has reviewed the reports of those examinations and finds that they are adequate.   Also of record and considered in connection with the appeal is the transcript of the Veteran's October 2010 Travel Board hearing.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices from the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.

Initial Rating

Bowel Dysfunction

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2014).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also includes consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10 (2014).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to a higher evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the U.S. Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126.  Hart appears to extend Fenderson to all increased rating claims. 

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

The Veteran is currently assigned a 30 percent disability evaluation under 38 C.F.R. § 4.114, Diagnostic Code 7332, impairment of sphincter control.

Diagnostic Code 7332 pertains to disability of the rectum and anus with impairment of sphincter control.  38 C.F.R § 4.114, Diagnostic Code 7332.  Under Diagnostic Code 7332, occasional involuntary bowel movements, necessitating wearing of pad is rated 30 percent disabling; extensive leakage and fairly frequent involuntary bowel movements is rated 60 percent disabling; and a 100 percent rating is awarded for complete loss of sphincter control.  Id. 

Under 38 C.F.R. § 4.114, it is recognized that several diagnostic codes could be applicable for one service-connected disability.  Thus, in considering the most appropriate rating, the Board will also consider whether separate ratings are warranted. 

Pursuant to Diagnostic Code 7333, stricture of the rectum and anus warrants a 30 percent disability rating if manifested by moderate reduction of the lumen or occasional moderate leakage, and a 50 percent disability rating is warranted for great reduction of the lumen or extensive leakage.  A maximum 100 evaluation will be awarded where the condition requires a colostomy.  38 C.F.R. § 4.114, Diagnostic Code 7333. 

Background

At a June 2006 VA examination, it was noted that the Veteran was suffering from prostate cancer and had a radiation implant in 2002 with residual loss of control of bladder and bowel.  The Veteran reported that a pad was used for bowel incontinence which was changed once a day.  The rectal examination was declined by the Veteran and no fistula was noted on the examination.  The complete blood count (CBC) was considered within normal limits.

At a December 2008 VA examination, the Veteran described residuals secondary to treatment for prostate cancer, such as stool incontinence.  He reported that he had gained 20 pounds over the prior years.  He reported that he could not control bowel function.  The Veteran reported chronic constipation and alternating diarrhea and constipation.  He had no nausea or vomiting.  He reported abdominal pain located over the left lower abdomen, which had the characteristics of distress, cramps and feeling like muscle spasms.  The symptoms described occurred intermittently, as often as 4 times a week with each occurrence lasting 10 seconds; during flare-ups he had to stop whatever he was doing.  The Veteran was not receiving any treatment and he reported he never was hospitalized nor had any surgery for this condition.  The examination of the abdomen revealed no striae on the abdominal wall, no distention of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascities, no liver enlargement, no aortic enlargement, and no aneurysm.  No intestinal fistula was noted on examination and rectal examination was declined.  The CBC was within normal limits.  The examiner noted that the intestine condition did not cause significant anemia and there were no signs of malnutrition.  

VA treatment records dated December 2004 to September 2009 show that in January 2008 the Veteran reported on and off appetite without nausea or vomiting.  He did not acknowledge any change in bowel habits, pain with defecation, or jaundice.  No bleeding problems or anemia were noted.

At his October 2010 Travel Board hearing, the Veteran testified that he had bowel incontinence every day.  The Veteran's wife testified that the Veteran would have occasional accidents where he would have to change his clothes.  

At his December 2012 VA (DBQ) examination, the examiner reviewed pertinent VA medical notes.  The examiner noted that in 2002, prostate cancer was diagnosed and radiation therapy followed.  The Veteran denied rectal bleeding, hematuria and fecal incontinence.  The July 2002 procedure note diagnosis indicated residual complete erectile dysfunction and mild fecal leakage.  In a January 2003 urology note, the Veteran reported a change in the nature of his stools.  He described them as flat and small with occasional diarrhea.  Occasionally there was some fecal leakage.  The Veteran stated that he was able to sit without excess discomfort.  A July 2004 oncology note indicated some soiling of his underwear with feces.  It was noted that the Veteran's dose calculations were reviewed and his rectal doses were minimally on the high side, but should not have put him at risk for any serious rectal problems.  He had no rectal bleeding.  It was noted that the Veteran was diagnosed with diverticulosis of the descending colon and sigmoid colon in testing done in February 2011.

Mild fecal leakage was found on the December 2012 VA examination.  The Veteran reported his bowels had changed over the last year and denied active bleeding with bowel movements and reported one bowel movement a day.  He denied pain/discomfort or other symptoms associated with bowel movements.  He denied diarrhea, fecal incontinence, or use of a pad or other appliance for bowel movements.  He denied abdominal pain/discomfort and reported nausea as a side effect of the Trazadone, but denied vomiting.  It was noted that the Veteran's GERD symptoms were controlled with Omeprazole.  The examiner noted that the Veteran did not have any signs or symptoms attributable to any non-surgical non-infectious intestinal conditions.  The examiner also noted that the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal condition.  The Veteran did not have weight loss, malnutrition, serious complications or other general health effects attributable to his intestinal condition.  The examiner noted that the Veteran had constant slight leakage of the rectal sphincter.  A small amount of soft fecal material was noted at the rectum, and the Veteran was not aware of his current fecal leakage.  No other fecal abnormality was noted on the rectal examination.  

Applying the appropriate diagnostic codes to the facts of the case, the Board finds that the criteria for a rating in excess of 30 percent for bowel dysfunction are not met.

A higher 60 percent rating is appropriate for extensive leakage and fairly frequent involuntary bowel movements.  The VA examinations and treatment notes clearly document that these manifestations are not present.  The Veteran's reported symptoms of urge leakage and use of a pad, along with physical findings of mild sphincter laxity and soiling in the perianal area, are consistent with the assigned 30 percent rating for this period.  The December 2012 VA examiner noted that the Veteran had constant slight leakage of the rectal sphincter, and the earlier evidence of record does not otherwise suggest any leakage was more than slight.  In order to warrant the a higher rating, the Veteran's involuntary bowel movements must be shown to be fairly frequent and the leakage extensive or he must have complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  While threat of an "accident" was a constant concern, it has not been shown to be a frequent reality.  The treatment records do not refer to any such accidents.  Thus, the record shows neither fairly frequent involuntary bowel movements nor complete loss of sphincter control.  As such, a higher rating under Diagnostic Code 7332 is not warranted.

The Board must consider, however, assignment of an increased evaluation under other potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Given the examination reports, the Board has considered Diagnostic Code 7333 for stricture of the rectum.  However, an evaluation in excess of 30 percent under Diagnostic Code 7333 would require great reduction of lumen, or extensive leakage.  The VA examination reports do not describe any significant reduction of lumen or extensive leakage.  Consequently, a higher evaluation under Diagnostic Code 7333 is not warranted.  The Board notes that the manifestation of leakage is contemplated under Diagnostic Code 7333.  However, awarding two separate disability ratings for the same manifestation would be unlawful pyramiding as the Veteran's manifestations, namely constant slight leakage, are duplicative of the diagnostic criteria under Diagnostic Code 7333.  See 38 C.F.R. § 4.14.

Although a separate rating is potentially permissible under Diagnostic Code 7336, a compensable rating is not warranted.  The VA examinations have not shown evidence of hemorrhoids, or for that matter any hemorrhoids that are large or thrombotic.  The record does include some indication that the Veteran reported occasional rectal bleeding; however, there is no indication that this bleeding has ever caused secondary anemia or fissures.  Thus, a compensable or separate rating under Diagnostic Code 7336 is not warranted.  See 38 C.F.R. 4.114, Diagnostic Code 7336.

The Board has also specifically considered any possible evaluation under Diagnostic Codes 7334, 7335, and 7337 for prolapse of the rectum, ano fistula, and pruritus ani; however, there is no evidence to support the presence of any of these conditions.  Further, the VA examinations to include the December 2012 VA examiner specifically reported finding no evidence of these conditions.  Therefore, no evaluation under Diagnostic Codes 7334, 7335, or 7337 can be considered. 

The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected bowel dysfunction.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In this case, evaluating the bowel dysfunction depends more heavily on the Veteran's own description of his symptoms than, for example, disorders involving the musculoskeletal system where objective testing can be performed.  As such, the Board's evaluation is based predominately on the Veteran's lay statements as reported by the appellant himself and other medical professionals.  Although at his October 2010 Travel Board hearing the Veteran and his representative contend that the Veteran should be rated at 60 percent for his bowel dysfunction, VA treatment records and examinations have consistently shown no more than constant slight leakage.  The Board finds that the lay evidence of record from the Veteran throughout the appeal is generally both competent and credible; however, it does not support a higher rating any applicable Diagnostic Code. 

The preponderance of the evidence is against assignment of a higher initial evaluation, including for any period involved in this appeal.  There is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991). 

Extraschedular Consideration

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the AOJ refer a claim to the Under Secretary for Benefits or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 
38 C.F.R. § 3.321(b)(1) (2014); Thun, 22 Vet. App. at 116. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bowel dysfunction are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's impairment of sphincter control of the rectum/anus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board notes the Veteran's frequency of diarrhea and incontinence are factors contemplated in the rating criteria.  Although the Veteran is not currently employed and he states the bowel dysfunction is a factor in his employability, there has been no demonstration that the bowel dysfunction alone results in marked interference with employment.  It appears that other service connected disabilities contribute to the reasons the Veteran is not working.  In addition, there is no evidence of hospitalization due to his bowel dysfunction.  The simple fact that his symptoms do not establish a rating as high as the Veteran desires does not mean it does not include the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule, or make application of the rating schedule impracticable in this case.  Accordingly, the Board determines that the Veteran's difficulty due to bowel dysfunction has been considered under the criteria set forth in the rating schedule and finds that the schedular rating criteria adequately contemplate his symptomatology. 

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of the disability before the Board, including the effect on his daily life and impairment of earning capacity, is contemplated by the Rating Schedule and the assigned schedule rating is, therefore, adequate and no referral for an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1). 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2014).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2014).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

For a veteran to prevail on a claim for a TDIU, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether a veteran is entitled to a TDIU, neither the veteran's nonservice-connected disabilities nor advancing age may be considered. 

The Court has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, the Court's decision in Bradley recognizes that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.

The Veteran is currently service-connected for the following disabilities: prostate cancer, rated at 60 percent disabling; depressive disorder, rated at 50 percent; splenectomy, rated at 30 percent; bowel incontinence associated with prostate cancer, rated at 30 percent; probable dementia with Lewy Bodies, rated at 30 percent; tinnitus, rated at 10 percent; scar status post splenectomy, rated at 10 percent; residuals of right ankle sprain, rated at 0 percent; erectile dysfunction associated with prostate cancer, rated at 0 percent; bilateral hearing loss, rated at 0 percent; and post-operative residuals left inguinal hernia repair, rated at 0 percent.  His combined rating is 100 percent effective January 7, 2013

In this case, the Veteran is in receipt of a 100 percent combined schedular rating for his service-connected disabilities from January 7, 2013.  In a Supplemental Statement of the Case dated February 2013, the RO determined that since the Veteran was assigned a 100 percent evaluation for his service-connected disabilities from January 7, 2013, a finding of TDIU is moot.

VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  The Board notes that the receipt of a 100 percent disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that a TDIU rating may still form the basis for assignment of SMC under 38 U.S.C.A. § 1114(s) (2014)). 

In this case, the Veteran meets the threshold requirements for a TDIU since January 7, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  After careful review of the evidence, the Board finds that the Veteran's service-connected disabilities render the Veteran unemployable.  Accordingly, entitlement to a TDIU is granted.


ORDER

An initial rating higher than 30 percent for bowel dysfunction is denied.

Entitlement to TDIU is granted, subject to regulations applicable to the payment of monetary benefits.



____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


